Citation Nr: 0513231	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  00-19 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD), prior to 
July 23, 1998.

2.  Entitlement to a higher initial rating for PTSD, 
currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and his therapist



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968, including combat service while stationed in the 
Republic of Vietnam from November 1967 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which implemented the Board's October 1999 
decision establishing service connection for PTSD, and 
assigned an initial 30 percent rating, effective May 2, 1991.  
The veteran perfected a timely appeal of this determination 
to the Board.

In a February 2000 rating decision, the RO increased the 
evaluation of the veteran's PTSD to 50 percent, effective May 
2, 1991.  Thereafter, in a June 2003 rating action, the RO 
increased the evaluation of his PTSD to 70 percent, effective 
July 23, 1998.  Because the February 2000 and July 2003 
increases in the evaluations of the veteran's PTSD do not 
represent the maximum ratings available for this disability, 
and since the latter increase was made effective during the 
course of this appeal, the veteran's claim challenging the 
propriety of the initial evaluations remains in appellate 
status, see AB v. Brown, 6 Vet. App. 35 (1993), and the Board 
has identified his claim as separate issues as reflected on 
the title page.

In a September 2003 rating decision, the RO granted the 
veteran's claim of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU), effective September 27, 2002, based on its 
finding that the veteran was no longer able to work since 
that day due to his sole service-connected disability, his 
PTSD.

In his August 2000 Substantive Appeal, the veteran requested 
the opportunity to testify at a Board hearing conducted in 
Washington, DC; however, in a signed October 2000 statement, 
the veteran withdrew this request.

As a final preliminary matter, the Board notes that in 
October 2003, the veteran filed claims of service connection 
for bilateral hearing loss and for skin disability.  In a 
March 2004 letter, the RO acknowledged these claims, but the 
claims folder, which was received at the Board later that 
month, does not reflect that, to date, VA has not adjudicated 
them.  Accordingly, if not already addressed, these issues 
are referred to the RO for appropriate action, and in 
considering these claims, in light of the veteran's combat 
service, the RO must apply 38 U.S.C.A. § 1154(b) (West 2002) 
and 38 C.F.R. § 3.304(d) (2004).  


FINDINGS OF FACT

1.  Neither the former criteria for evaluating psychiatric 
disabilities, in effect when the veteran filed his claim of 
service connection for PTSD on May 2, 1991, nor the revised 
criteria, which became effective November 7, 1996, are more 
favorable to the veteran's claims.

2.  For the period from May 2, 1991, to September 26, 2002, 
the veteran's PTSD severely impaired his ability to establish 
and maintain effective or favorable relationships with people 
and the disability was of such severity and persistence that 
it resulted in severe impairment in the ability to obtain or 
retain employment; however, prior to September 27, 2002, the 
veteran was married and employed, and total social and/or 
industrial impairment was not shown.

3.  Prior to September 27, 2002, the preponderance of the 
evidence shows that the veteran's PTSD was not productive of 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

4.  Since September 27, 2002, the veteran's PTSD has been 
manifested by frequent nightmares; flashbacks; intrusive 
thoughts; irritability; impaired concentration, with periods 
of violent behavior; a danger of hurting others; suicidal 
ideation; intense guilt; near-continuous depression; chronic 
sleep impairment; an exaggerated startle response; marked 
difficulty adapting to stressful situations; severe social 
isolation; and severe avoidance behavior.  In addition, the 
record contains medical evidence showing that the veteran was 
totally disabled and thus incapable of being employed due to 
his PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation 70 percent for 
PTSD, for the period from May 2, 1991, to September 26, 2002, 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.16(c), 4.126, 4.129, 
4.130, 4.132, Diagnostic Code 9411 (1996 & 2004).

2.  The criteria for an initial 100 percent evaluation for 
PTSD, effective September 27, 2002, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.16(c), 4.126, 4.129, 4.130, 4.132, 
Diagnostic Code 9411 (1996 & 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
challenging the propriety of the initial 50 and 70 percent 
evaluation for his PTSD, and that the requirements of the 
VCAA have been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).  

In this regard, the Board notes that the veteran and his 
representative have been afforded a Statement of the Case 
(SOC) and numerous Supplemental Statements of the Case (SSOC) 
that provided notice of the law and regulations, as well as 
the reasons and bases for the RO's determinations during this 
lengthy appeal, which has been pending since the veteran 
filed his claim of service connection for PTSD on May 2, 
1991.  By way of those documents, RO letters to the veteran 
that are too numerous to cite, as well as the veteran's 
January 1996 and October 2000 hearings and the Board's 
October 1999 decision, VA apprised him of the information and 
evidence not of record that was necessary to support his 
claim.  Indeed, the Board notes that the veteran promptly 
replied to many of the RO's letters requesting further 
information by detailing the private and VA health care 
facilities where he had received treatment for his 
psychiatric disability.

In light of the foregoing, the veteran was effectively 
furnished notice of the type of evidence that he needed to 
send to VA, as well as the types of evidence VA would assist 
him in obtaining, ensuring the essential fairness of the 
adjudication.  See Mayfield.  Indeed, he has not asserted 
that he was prejudiced in any way by VA's development of this 
appeal.  Id.  For these reasons, the notices contained in 
VA's voluminous communications to the veteran, whether they 
were via letters, the SOC, SSOCs, hearings, or in formal 
rating decisions, when cobbled together, see Mayfield, 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
the evidence to substantiate the claim and the relative 
duties of VA and the claimant to obtain evidence); Charles v. 
Principi, 16 Vet. App. 270 (2002) (identifying the document 
that satisfies VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement pertaining to "any 
evidence" in the claimant's possession or a similar request 
to that effect).  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Mayfield.  Once this has been accomplished, pending a showing 
of prejudice, see Mayfield, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  

With respect to VA's duty to assist, the Board notes that VA 
has associated with the claims folder the veteran's service 
medical and personnel records; records of his private care 
for psychiatric disability; voluminous records of his VA 
outpatient treatment; transcripts of the January 1996 and 
October 2000 RO hearings; reports of several formal VA 
evaluations; and statements and written argument submitted by 
or on behalf of the veteran.  

Under the circumstances, and particularly in light of the 
Board's determinations that the veteran's PTSD warrants an 
initial 70 percent evaluation for the period from May 2, 
1991, to September 26, 2002, and a total schedular 
evaluation, effective September 27, 2002, which is consistent 
with his contentions, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without a remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims or to give his representative another opportunity 
to present additional evidence and/or argument, because the 
essential fairness of the adjudication was maintained.  See 
Mayfield; see also Bernard v. Brown, supra.  In this case, 
the record on appeal demonstrates the futility of any further 
evidentiary development and there is no reasonable 
possibility that additional assistance would aid him in 
substantiating his claims.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist him in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Background

On May 2, 1991, the veteran filed a claim of service 
connection for PTSD.  In connection with this claim, VA 
associated with the claims folder the veteran's service 
personnel records, as well as records and reports related to 
the activities of the unit to which he was attached in 
Vietnam.  As the Board noted in its October 28, 1999, 
decision establishing service connection for this condition, 
these records show that the veteran participated in combat 
while serving in Vietnam.

In an undated report that the veteran filed at the RO in 
October 1991, Dr. James W. Julian, a psychologist, reported 
that he treated the veteran from March to December 1989, and 
that the focus of therapy was the veteran's struggle with his 
professional training, his work, and his marriage.  Dr. 
Julian added that the veteran indicated that many of his 
difficulties were related to his experiences in Vietnam.  Dr. 
Julian noted that the veteran suffered from feelings of rage, 
dysphoria, hopelessness and helplessness.  

In an October 1991 report, another psychologist, Dr. Ethel M. 
Jackson stated that she saw the veteran once in December 1990 
for marriage counseling.  Dr. Jackson felt that the veteran 
was suffering from PTSD and that he needed to work through 
issues relating to his Vietnam experience; she recommended 
that he contact COPIN (Care Of People In Need) House, which 
is a therapeutic residence designated primarily for veterans 
who have a diagnosis of PTSD, in Niagara Falls, New York, for 
further treatment.

In January 1992, VA conducted a social survey, and the 
January 1992 report states that the veteran had substantial 
marital conflict due to his PTSD symptoms such as depression, 
constant anger, nightmares and lack of intimacy.  The 
veteran, who had earned a master's degree, dropped out of his 
doctoral program due to the condition.  As a consequence, the 
veteran and his spouse were divorced in 1991 after a lengthy 
marriage; due to his PTSD symptomatology, they had separated 
in 1989.

The social worker found that the veteran continued to suffer 
from nightmares and anti-social feelings.  He was constantly 
vigilant and had a great deal of difficulty with intimacy.  
The veteran was also socially impaired, with a sense of 
detachment and estrangement from others, and he expended a 
great deal of effort avoiding thoughts and feelings of 
Vietnam.  The examination further revealed that he had a 
restricted range of affect and problems sleeping, with 
frequent outbursts of anger.  The examiner added that the 
veteran had to drop out of his doctoral program due to his 
inability to concentrate, which was a manifestation of his 
PTSD.  In addition, she indicated that the veteran had 
intense psycho-social stressors that had created employment 
problems, and that he isolated himself alone in his room.  
The social worker further stated that his PTSD interfered 
with his employability because he had problems with authority 
figures, and reiterated that it had prevented his ability to 
complete his academic pursuits.

In February 1992, he was afforded a formal VA psychiatric 
examination in conjunction with his then pending claim of 
service connection for PTSD.  The psychiatrist diagnosed the 
veteran as having chronic, delayed, PTSD due to his Vietnam 
experiences.  The examiner indicated that the veteran had 
vague suicidal ideation, very poor social adaptation, and was 
uncomfortable in crowds.  There was no evidence of visual or 
auditory hallucinations, but the examiner noted that his 
condition had worsened due to the Persian Gulf War.  The 
psychiatrist did estimate the veteran's Global Assessment of 
Functioning (GAF) score.

VA treatment records, dated from August 1991 to June 1992, 
indicate that the veteran resided at COPIN House.  These 
records, which include a January 1992 report prepared by the 
clinical director of COPIN House, reflect that the veteran 
was diagnosed as having PTSD and was suffered from social 
isolation and "numbing" depression; "intense" survivor 
guilt; as well as flashbacks and nightmares of his Vietnam 
experiences.  The records further show that the veteran 
participated in psychotherapy and was prescribed medications 
to treat his PTSD.

In January 1996, the veteran and his therapist testified at a 
hearing conducted before a hearing officer at the RO in 
connection with his claim of service connection for PTSD.  
Much of the veteran's testimony focused on his in-service 
stressors, which are not relevant to the Board's evaluation 
of the severity of his PTSD since May 2, 1991.  With respect 
to the nature of the condition, the veteran testified that it 
was so severe that at times he felt "immobilized" and 
unable to leave his home.  During these episodes, he felt 
unable to confront the world beyond his doorstep.  He also 
reported that he was depressed and hyperalert, had intrusive 
thoughts, flashbacks and nightmares of Vietnam, and that he 
missed between two and four days every month of work due to 
his PTSD.

At the hearing, the veteran's therapist testified that the 
veteran was reluctant to seek help for his psychiatric 
disability.  In addition, she stated that he took several 
medications to treat his PTSD, but still suffered from panic 
attacks, sleep disorder, depression, isolation and 
hypervigilance.  

VA outpatient treatment records, dated from September 1993 to 
October 1997, show that the veteran was treated for 
complaints consistent with that noted above.  These entries 
reflect that his first marriage ended because his spouse was 
unable to "put up" with manifestations of the veteran's 
PTSD.  These records also indicate that his PTSD symptoms 
included anger outbursts, depression, intrusive thoughts and 
nightmares.  Further, they show that he was very anxious and 
tense, and that due to the condition, he slept in a 
windowless basement.  Significantly, a December 1995 entry 
states the veteran continued to reside in his basement due to 
PTSD.

A July 23, 1998, entry, prepared by the veteran regular 
treating VA psychiatrist, reflects that the veteran had 
severe PTSD symptoms, including anger, depression, 
nightmares, restless sleep, social isolation and 
hyperalertness.  In addition, his physician indicated that 
the veteran had suffered from these symptoms for many years, 
and that he resided in his basement because of his belief in 
"its general sense of safety from danger as if he were still 
in Vietnam."  He added that his condition was so severe that 
his girlfriend of many years ended their relationship.  The 
psychiatrist further stated that his PTSD had impaired his 
ability to work and recommended that the veteran continue his 
regimen of psychiatric medications and psychotherapy.

In a December 1998 entry, the veteran's regular treating 
psychiatrist noted that the veteran's symptoms remained 
relatively stable but that there had been some mild changes 
since Bupropion was added to his medication regimen.  The 
examiner reported that the veteran's PTSD remained severely 
disabling and he estimated that the veteran's GAF score was 
40.  Subsequent entries, dated from later in December 1998 to 
December 1999, are generally consistent with the above, and 
indicate that the dosage of the veteran's Bupropion was 
increased, which did help somewhat with his depression.  A 
November 1999 entry, though, reflects that the veteran was 
unable to accrue any time off from work because he took so 
many days off due to his PTSD.  The November 1999 outpatient 
records also shows that he had no friends and distant 
relationships with his work colleagues; indeed, his treating 
psychiatrist noted that they his co-workers avoided him due 
to his irritability related to his PTSD.

In an October 1999 decision, the Board granted service 
connection for PTSD, finding that the disability was related 
to his Vietnam combat experiences.  In a December 1999 rating 
decision implementing the Board's determination, the RO 
assigned an initial 30 percent rating for the condition under 
Diagnostic Code 9411, effective May 2, 1991.

In January 2000, the veteran was afforded a VA social survey 
and a comprehensive, formal VA psychiatric examination.  The 
examiner who conducted the social survey noted that the 
veteran suffered from numerous psychiatric symptoms, 
including hyperalertness and hypervigilance, intrusive 
thoughts, anxiety and irritability.  The social worker 
concluded that, due to his PTSD, the veteran was impaired 
socially and professionally.

At the outset of the January 2000 VA psychiatric examination 
report, the psychiatrist noted that he had reviewed the 
veteran's claims folder.  He observed that the veteran 
married his first wife in 1966, that they separated in 1989 
and that they were divorced in 1991.  The examiner indicated 
that the veteran had chronic nightmares and intrusive 
thoughts of his Vietnam experiences, and that despite his 
medication regimen, he continued to have approximately four 
nightmares per week.  He was socially isolated; however, the 
examiner observed that he had recently married his long-time 
girlfriend.

The veteran was tearful at times during the mental status 
examination.  Based on his interview of the veteran and 
review of his records, the psychiatrist diagnosed him as 
having chronic, severe, PTSD.  The examiner commented that, 
due to his PTSD, the veteran was socially withdrawn and 
continued to re-experience his Vietnam stressors.  He added 
that despite years of psychotherapy and compliance with his 
medication regimen, the veteran was socially and industrially 
impaired; the examiner estimated that the veteran's current 
GAF score was 44.

Based on the above evidence, in a February 2000 rating 
decision, the RO increased the evaluation of the veteran's 
PTSD to 50 percent, effective May 2, 1991.  In doing so, the 
RO considered the condition under the criteria for evaluating 
psychiatric disabilities that were in effect when the veteran 
filed his claim of service connection in May 1991, as well as 
the revised criteria that became effective on November 7, 
1996.

The veteran appealed, and in the May 2000 SOC, the RO 
provided him with the former and revised rating criteria for 
Diagnostic Code 9411.  In response, in his August 2000 
Substantive Appeal, the veteran highlighted the January 2000 
VA psychiatrist's assessment that he had chronic, severe PTSD 
and that he had a GAF score of 44.

In October 2000, the veteran and the same therapist who 
testified at the January 1996 hearing testified before a 
hearing officer at the RO.  During the proceeding, the 
veteran again emphasized the GAF score offered by the January 
2000 VA psychiatrist, and asserted that his condition 
warranted a 70 percent rating.  He also reported that he was 
very "jumpy" and easily startled, had frequent intrusive 
thoughts of his Vietnam experiences, and had nightmares of 
Vietnam on average three times a week, despite complying with 
his medication regimen.  The veteran testified that his PTSD 
"absolutely" interfered with his job and social life and 
described himself as "emotionally numb."  

He further stated that he had no friends or family, and that 
the only social relationship he had was with his spouse.  The 
veteran added that he had lost interest in associating with 
his family, and explained that he isolated and alienated 
himself from friends and relatives.  He also indicated that 
he had lost interest in several hobbies, such as playing 
musical instruments.  He reported that he was "unable to 
function" in a social setting and was unable to work to his 
full capacity due to his PTSD; with regard to the latter 
statement, he reiterated that he took leave as quickly as he 
earned it to cope with his PTSD.  The veteran further 
testified that he had panic attacks and thought quite a bit 
about dying.  He also acknowledged having periods of 
violence, punching a hole in a wall and physically attacking 
others.  In addition, he reported feeling guilty about 
surviving when many others did not, that he often had 
suicidal ideation, and stated that he was very depressed and 
sad "all the time."  The veteran further noted that he had 
a master's degree and worked for three years toward a 
doctorate and was still working.  

The veteran's therapist, the psychologist who also testified 
at the January 1996 RO hearing, stated that approximately one 
and one-half years earlier the veteran had a "full blown 
panic attack," and that his psychiatrist had increased his 
medications.  She added that she had counseled the veteran 
and his spouse and was convinced that, due to his PTSD, the 
veteran had severe sleep deprivation and depression.  The 
therapist further stated that the veteran and his spouse had 
a relationship for many years before the veteran agreed to 
marry because he was afraid of making a commitment due to his 
PTSD.  She also noted that he had suicidal ideation and 
social isolation.

In a May 2003 report, the veteran's counseling therapist at 
the Buffalo, New York, Vet Center indicated that the veteran 
had to take early retirement from his job due to his PTSD.  
The psychologist added that the condition was productive of 
recurrent intrusive thoughts and nightmares of Vietnam, and 
that the veteran attempted to avoid people and places that 
reminded him of Vietnam.  He also had poor impulse control, 
sleep impairment and difficulty concentrating due to his 
PTSD.

In a June 2003 report, the veteran's treating psychiatrist 
with the Western New York VA Healthcare System stated that he 
had treated the veteran on a regular basis since June 2002 
for his PTSD and had most recently examined the veteran on 
May 1, 2003.  The psychiatrist indicated that the veteran was 
"still found to be having many symptoms, and in my opinion, 
was unemployable and totally disabled."  The physician 
explained that the veteran was not sleeping well and was 
experiencing instances when his spouse had to awaken him 
because he was screaming in his sleep.  The veteran also 
continued to have flashbacks of Vietnam and to isolate 
himself from others.  The sole diagnosis was PTSD and the 
examiner estimated that the veteran's GAF score was 46, which 
he explained reflected that he was unemployable and "totally 
disabled, infinitely."

Based on the above, in a June 2003 rating decision, the RO 
increased the evaluation of the veteran's PTSD to 70 percent, 
effective July 23, 1998.

Later in June 2003, the veteran filed an informal claim for a 
TDIU.  The form shows that the veteran indicated that he last 
employed on September 27, 2002.

VA outpatient treatment records, dated from October 2000 to 
September 2003, reflect that the veteran continued to receive 
regular VA outpatient treatment for his PTSD.  In addition, 
they indicate that his condition worsened, and that by late 
2000 he was considering whether he needed to retire because 
of the manifestations of his PTSD.  His symptomatology 
included marital difficulty; being angry "all the time"; 
severe depression; concentration and sleep impairment; 
restlessness, irritability; an inability to cope; decreased 
job performance, despite being was transferred to a less 
demanding position; increased anxiety; more frequent 
nightmares; and intrusive thoughts.

Finally, as noted in the introduction, in a September 2003 
rating action, the RO determined that the veteran warranted a 
TDIU based on the impact of his sole service-connected 
disability, his PTSD.  The RO assigned September 27, 2002, as 
the effective date for this award.

Analysis

The veteran, citing the medical evidence, essentially argues 
that the 70 percent rating for his PTSD should be retroactive 
to the date of service connection, and that the disability 
currently warrants a total schedular rating.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (2004).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2004).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the United States Court of Appeals 
for Veterans Claims (Court) emphasized the distinction 
between a new claim for an increased evaluation of a service-
connected disability and a case in which the veteran 
expresses dissatisfaction with the assignment of an initial 
disability evaluation where the disability in question has 
just been recognized as service-connected.  In the former 
case, the Court held in Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), that the current level of disability is of primary 
importance when assessing an increased rating claim.  In the 
latter case, however, where, as here, the veteran has 
expressed dissatisfaction with the assignment of an initial 
rating, the Francisco rule does not apply; rather, the VA 
must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim - a practice known as "staged rating."  

The veteran's PTSD is rated as 50 percent disabling effective 
May 2, 1991, and 70 percent, effective September 27, 2002.  
The Board observes that, effective November 7, 1996, VA 
revised the criteria for diagnosing and evaluating 
psychiatric disabilities.  61 Fed. Reg. 52,695 (1996).  VA's 
General Counsel has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, 
the Board must first determine whether the revised version is 
more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  The Board 
must apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must consider the claim pursuant to both versions 
during the course of this appeal.  See VAOPGCPREC 3-2000; 65 
Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).  

The General Counsel of VA has recently clarified that 
pursuant to precedent from the United States Supreme Court 
and the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), when a new statute is enacted or a 
new regulation is issued while a claim is pending before VA, 
VA must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  See VAOPGCPREC 7-2003, 69 Fed. Reg. 25,179 
(2004).

Under the former criteria, a 50 percent evaluation was 
assigned where the ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired and where the reliability, flexibility, and 
efficiency levels were so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
was severely impaired and that the psychoneurotic symptoms 
were of such severity and persistence that there was severe 
impairment of the ability to obtain or retain employment.  To 
warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must have been so adversely 
affected as to result in virtual isolation in the community; 
or there must have been totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or, as a result of the psychiatric 
disability, the individual must have been unable to obtain or 
retain employment.  Further, the Court held that these 
criteria provide three independent bases for granting a 100 
percent disability evaluation.  See Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994).

Further, the former regulations provided that, when 
evaluating impairment resulting from ratable psychiatric 
disorders, social inadaptability was to be evaluated only as 
it affected industrial adaptability.  38 C.F.R. § 4.129 
(1996).  

In addition, 38 C.F.R. § 4.16(c) (1996), which was repealed 
when the revised criteria for rating psychiatric disabilities 
became effective, provided that where the veteran's mental 
disorder was assigned a 70 percent evaluation, and that 
mental disorder precluded a veteran from securing or 
following a substantially gainful occupation, the mental 
disorder must be assigned a 100 percent evaluation under the 
appropriate diagnostic code.  Johnson v. Brown, 7 Vet. App. 
at 97; see also Norris v. West, 12 Vet. App. 413, 418-19 
(1999).

Under the revised criteria, a 50 percent evaluation requires 
that the PTSD result in occupational and social impairment, 
with reduced reliability and productivity, due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more frequently than 
once per week; difficulty in understanding complex commands; 
impairment of short and long term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
evaluation for PTSD is warranted when the disability is 
productive of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation requires that the disability be productive of 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

Following a careful review of the record, the Board finds 
that the veteran's PTSD warrants an initial 70 percent 
rating, effective May 2, 1991, and a 100 percent evaluation, 
effective September 27, 2002.

The Board concludes that the evidence clearly shows that the 
veteran's PTSD has been severely disabling since his filed 
his claim of service connection on May 2, 1991.  In this 
regard, the Board points out that Dr. Julian's report shows 
that, even in 1989, i.e., more than a year prior to the 
veteran's filing of a claim of service connection for PTSD, 
the condition was productive of feelings of rage, dysphoria, 
hopelessness and helplessness.  Further, it caused the 
veteran and his first spouse to separate, and was already 
productive of employment difficulties.  

Further, the January 1992 VA social survey report reflects 
that the veteran's separation from his first spouse and 
subsequent divorce stemmed from his PTSD, and that he had 
also dropped out of his doctoral program due to the condition 
because he was unable to concentrate.  In addition, this 
report states that the veteran continued to be plagued by 
nightmares and anti-social feelings, was constantly 
hypervigilant, and had a great deal of difficulty with 
intimacy.  Indeed, the examiner indicated that he was 
socially impaired, with a sense of detachment and 
estrangement from others, and noted that he expended a great 
deal of effort avoiding thoughts and feelings of Vietnam, and 
had frequent outbursts of anger.  Moreover, with respect to 
the veteran's industrial inadaptability, the examiner 
reported that his intense psycho-social stressors that had 
created employment problems, and that he isolated himself 
alone in his room; his PTSD also interfered with his 
employability because he had problems with authority figures.

The psychiatrist who performed the February 1992 VA 
psychiatric examination likewise reported that the veteran's 
PTSD was productive of suicidal ideation and very poor social 
adaptation.  Further, contemporaneous VA outpatient treatment 
records show that the veteran suffered from social isolation, 
"numbing" depression, "intense" survivor guilt as well as 
nightmares and flashbacks of his Vietnam experiences.

In addition, during the January 1996 hearing, the veteran 
testified that his PTSD was so severe that at times he felt 
"immobilized" and unable to leave his home, and that during 
these episodes, he felt unable to confront the world beyond 
his doorstep.  He also reported that he missed between two 
and four days every month of work due to his PTSD.  Further, 
his therapist reported that despite taking several 
medications to treat his PTSD, he still suffered from panic 
attacks, sleep disorder, depression, isolation and 
hypervigilance.  

VA outpatient treatment records, dated from September 1993 to 
October 1997, show that the veteran was treated for 
complaints consistent with that noted above, and reiterate 
that his first marriage ended due to his PTSD symptoms, which 
included anger outbursts, depression, intrusive thoughts and 
nightmares.  Significantly, they show that the veteran 
continued to reside in his windowless basement due to PTSD.

As noted above, the RO increased the veteran's evaluation of 
the veteran's PTSD to 70 percent, effective July 23, 1998, 
based on the findings and conclusions of a VA outpatient 
treatment entry dated that day.  That record reflects that 
the veteran had severe PTSD symptoms, including anger, 
depression, nightmares, restless sleep, social isolation and 
hyperalertness.  In addition, his physician indicated that 
the veteran had suffered from these symptoms for many years, 
and that he resided in his basement because of his belief in 
"its general sense of safety from danger as if he were still 
in Vietnam."  Moreover, the psychiatrist observed that the 
veteran's condition was so severe that his girlfriend of many 
years ended their relationship, and that it had impaired his 
ability to work.  As such, given the psychiatrist's own 
assessment, the veteran's entitlement to a 70 percent rating, 
based on his severely disabling PTSD, existed for many years 
prior to the RO's assignment of that rating.

In further support for the Board's conclusion, the Board 
notes that in a December 1998 entry, that psychiatrist noted 
that the veteran's symptoms remained severely disabling and 
he estimated that the veteran's GAF score was 40.  In this 
regard, the Board observes that according to both the Third 
Edition, Revised, of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders DSM-
III-R (DSM-III-R) as well as Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, (DSM-IV), a GAF 
score of 40 reflects major psychiatric impairment in several 
areas, such as work, school family relations, judgment 
thinking and mood.  Indeed, it indicates that he was unable 
to work due to the disability.

In addition, the Board notes that subsequent VA outpatient 
treatment records entries show that the veteran continued to 
have employment difficulties and was unable to accrue any 
leave due to his PTSD.  Moreover, these entries reflect that 
he had no friends, other than the woman who is now his second 
wife, and that he had distant relationship with his work 
colleagues, who avoided him due to his irritability, which 
was a consequence of his PTSD; the findings and conclusions 
in these outpatient records are also consistent with the 
impression offered by the social worker who performed the 
January 2000 VA social survey.

The Board also notes that in the January 2000 VA psychiatric 
examination report, the psychiatrist reiterated that the 
veteran's first marriage had failed due to his PTSD and 
indicated that he had chronic nightmares and intrusive 
thoughts of his Vietnam experiences, and that despite his 
medication regimen, he continued to have approximately four 
nightmares per week.  He also noted that the veteran was 
socially isolated, and had no relationships other that with 
his second wife.  Moreover, he diagnosed the veteran as 
having chronic, severe, PTSD, and commented that, due to this 
condition, the veteran was socially and industrially 
impaired; he estimated that the veteran's current GAF score 
was 44, which according to both DSM-III-R and DSM-IV, 
reflects serious impairment in social, occupational and 
school functioning, such as having few friends and an 
inability to keep a job.

The Board observes that the assignment of a 70 percent rating 
is also consistent with the testimony of the veteran and his 
therapist at the October 2000 hearing, where the veteran 
reported that, despite complying with his medication regimen, 
he was very "jumpy" and easily startled; had frequent 
intrusive thoughts and nightmares of his Vietnam experiences; 
that his PTSD "absolutely" interfered with his job and 
social life; and that he described himself as "emotionally 
numb."  

In this regard, the Board finds it significant that the 
veteran testified that he had no friends or family, that the 
only social relationship he had was with his spouse, and that 
he had lost interest in associating with his family; he 
explained that he isolated and alienated himself from friends 
and relatives.  Indeed, the veteran reported that he was 
"unable to function" in a social setting and was unable to 
work to his full capacity due to his PTSD.  

Further, at the hearing his therapist testified that 
approximately one and one-half years earlier the veteran had 
a "full blown panic attack," and that due to his PTSD he 
had severe sleep deprivation and depression.  She also noted 
that he had suicidal ideation and social isolation.  

The Board also notes that VA outpatient treatment records, 
dated from October 2000 to September 2003, reflect that the 
veteran continued to receive regular VA outpatient treatment 
for his PTSD, and significantly, that by late 2000, he was 
considering whether he needed to retire because of the 
manifestations of his PTSD.  In this regard, the Board 
highlights that this was despite the veteran's transfer to a 
less demanding position.  In light of the foregoing, the 
Board finds that the evidence shows that, under the former 
criteria, the veteran had severe social and industrial 
adaptability due to his PTSD, which warrants a 70 percent 
evaluation.  

The Board further finds, however, that because the evidence 
prior to September 27, 2002, did not show that the condition 
was so severely disabling that the attitudes of all contacts 
except the most intimate must have been so adversely affected 
as to result in virtual isolation in the community; that he 
had totally incapacitating symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or, that 
he was unable to obtain or retain employment, i.e., he was 
gainfully employed.  As such, the preponderance of the 
evidence is against the veteran's entitlement to a 100 
percent rating under the former regulations, prior to 
September 27, 2002 .  

Similarly, under the revised regulations, for the period from 
November 7, 1996, to September 26, 2002, the preponderance of 
the evidence reflects that the disability was not manifested 
by total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
As such, a 100 percent rating, prior to September 27, 2002, 
is not warranted under the revised criteria.

As noted above, however, because the evidence shows that the 
veteran he last employed on September 27, 2002, the RO has 
established his entitlement to a TDIU based on the impact of 
his sole service-connected disability, his PTSD, effective 
that date.  The Board agrees that he was unemployable due 
solely to his PTSD, effective that date, and therefore finds 
that he is entitled to a 100 percent schedular evaluation, 
effective September 27, 2002.

In reaching this latter conclusion, the Board observes that 
in a May 2003 report, the veteran's counseling therapist at 
the Buffalo, New York, Vet Center indicated that the veteran 
had to take early retirement from his job due to his PTSD.  
Moreover, in a June 2003 report, the veteran's treating VA 
psychiatrist indicated that the veteran was still having many 
of the same PTSD symptoms, and opined that he was 
unemployable and totally disabled, and estimated that the 
veteran's GAF score was 46, which he explained reflected that 
he was unemployable and "totally disabled, infinitely."  In 
light of the foregoing, the Board reiterates that the 
evidence clearly shows that the veteran was unemployable due 
to his PTSD since September 27, 2002, and thus he is entitled 
to a 100 percent schedular evaluation, effective that date.  

C.  Extraschedular consideration

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  There is no showing that the veteran's 
psychiatric disability reflects so exceptional or unusual a 
disability picture as to warrant the assignment of an initial 
evaluation higher than 70 percent prior to September 27, 
2002, on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2002).  There is no indication that the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the 70 percent evaluation) 
for any period from the grant of service connection prior to 
September 27, 2002.  Moreover, the condition is not shown to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an initial 70 percent rating for PTSD, 
effective from May 2, 1991 to September 26, 2002, is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a 100 percent (schedular) rating for PTSD, 
effective September 27, 2002, is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


